DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert C. Frame on 07/27/2022..
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, has been presented to the applicant for consideration.

EXAMINER’S AMENDMENT
Please amend claims 1, 11, and 16 as follows

Amended claims
Claim 1 (currently amended) A method of determining a location of a movable device and a plurality of beacons, the method comprising: 
disposing the movable device at a first position, wherein the movable device comprises a locator device, having an antenna array; 
supplying to the movable device a distance between a first beacon and a second beacon; 
using the locator device to determine an angle of arrival of beacon signals transmitted by at least the first beacon and the second beacon while at the first position; 
moving the movable device in any direction to a second position;
 using the locator device to determine an angle of arrival of beacon signals transmitted by the first beacon and the second beacon while at the second position; 
determining an offset, in two dimensions, of the first beacon relative to the movable device, using an equation that requires the distance and the angles of arrival of the beacon signals transmitted by at least the first beacon and the second beacon while at the first position and the second position as five input parameters to the equation; and 
determining an offset, in two dimensions, of the second beacon relative to the movable device.

Claim 11 (currently amended) A software program, disposed on a non-transitory storage medium, which when executed by a processing unit disposed on a movable device having a locator device, enables the movable device to: 
receive a distance between a first beacon and a second beacon; 
use the locator device to determine an angle of arrival of beacon signals transmitted by at least the first beacon and the second beacon while at a first position; 
move the movable device in any direction to a second position; 
use the locator device to determine an angle of arrival of beacon signals transmitted by the first beacon and the second beacon while at the second position ; 
determine an offset, in two dimensions, of the first beacon relative to the movable device, using an equation that requires the distance and the angles of arrival of the beacon signals transmitted by the first beacon and the second beacon while at the first position and the second position as five input parameters to the equation; and 
determine an offset, in two dimensions, of the second beacon relative to the movable device.

Claim 16 (currently amended) A movable device for determining its location and a location of a plurality of beacons, comprising:
 a propulsion mechanism; 
a locator device, comprising: 
an antenna array; 
a processing unit; 
a memory device, comprising instructions, which when executed by the processing unit, enable the movable device to: 
receive a distance between a first beacon and a second beacon; 
determine an angle of arrival of beacon signals transmitted by at least the first beacon and the second beacon while at a first position; 
move in any direction to a second position; 
determine an angle of arrival of beacon signals transmitted by the first beacon and the second beacon while at the second position; 
determine an offset, in two dimensions, of the first beacon relative to the movable device, using an equation that requires the distance and the angles of arrival of the beacon signals transmitted by at least the first beacon and the second beacon while at the first position and the second position as five input parameters to the equation; and 
determine an offset, in two dimensions, of the second beacon relative to the movable device.

END of Amended Claims

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant approved the amendments proposed by the examiner. The prior art does not disclose or fairly suggest the limitation “determine an offset, in two dimensions, of the first beacon relative to the movable device, using an equation that requires the distance and the angles of arrival of the beacon signals transmitted by at least the first beacon and the second beacon while at the first position and the second position as five input parameters to the equation” in combination with the other limitations of the independent claims. Therefore, independent claims 1, 11, and 16 are allowed. Dependent claims  2-10 are allowed for depending from claim 1. Dependent claims 12-15 are allowed for depending from claim 11   Dependent claims  17-20 are allowed for depending from claim 16.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644